Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 20, the closest related prior art is Madden et al. US 2018/0246594 which teaches proximity and three-axis force sensor based sensor, comprising: a first taxel including: a first electrode formed within a top layer and configured in a serpentine pattern; a second electrode formed within a bottom layer; and a dielectric layer positioned between the top layer and the bottom layer; and a second taxel including: a first electrode formed within the top layer and having a first surface area; a second electrode formed within the bottom layer and having a second surface area; and wherein the second surface area of the second electrode of the second taxel is different than the first surface area of the first electrode of the second taxel.

Regarding claim 1, Madden fails to teach a ground electrode formed within the top layer above the first electrode of the second taxel and having a surface area greater than the first surface area of the first electrode of the second taxel and decoupling electric fields emitted by the first electrode of the second taxel, and wherein a first edge of the first electrode of the second taxel is vertically aligned with a first edge of the second electrode of the second taxel, in combination with all other limitations of claim 1. 
Claims 2-10, definite and enabled by the specification, are allowed through a dependence on allowed claim 1.

Regarding claim 11, Madden fails to teach a ground electrode formed within the bottom layer above the second electrode, wherein the ground electrode does not overlap the second electrode in a vertical direction, and wherein a first edge of the first electrode of the second taxel is vertically aligned with a first edge of the second electrode of the second taxel, in combination with all other limitations of claim 11.
Claims 12-19, definite and enabled by the specification, are allowed through a dependence on allowed claim 11.

Regarding claim 20, Madden fails to teach a ground electrode formed within the top layer above the first electrode of the second taxel and having a surface area greater than the first surface area of the first electrode; and wherein the serpentine pattern of the first electrode of the first taxel and the serpentine pattern of the first electrode of the third taxel have different surface areas, and wherein a first edge of the first electrode of the second taxel is vertically aligned with a first edge of the second electrode of the second taxel, in combination with all other limitations of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868